Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed January 15, 2021 has been entered.
The objection to the disclosure is withdrawn in response to the amendment to the specification. 
The objection to claims 1 and 9 due to informalities is withdrawn in response to the amendment to the claims.
The rejection under 35 U.S.C. § 112(b) is withdrawn in response to the amendment to the claims and Applicant’s remarks.
The rejection under 35 U.S.C. § 102(a)(1) is withdrawn in response to the amendment to the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 1 requires: upon a program crash on a first computing node, acquiring a first image analysis task that results in the crash on the first computing node, splitting the first image analysis task into multiple image analysis sub-tasks, each involving one image from the first image analysis task, transmitting sequentially the multiple image analysis sub-tasks to a second computing node until a program crash occurs on the second computing node, determining an error image analysis sub-task that results in the program crash on the second computing node, .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JON CHANG/Primary Examiner, Art Unit 2665